1001 Fannin Street, Suite 2450

        JONES                                                                          Houston, Texas 77002-6707
                                                                                                          713-437-1800

              WALKER                                                                                 Fax 713-437-1810
                                                                                               www.joneswalker.com


                                                                                                                                 y
                                                                                                            Laken Derry
                                                                                                               Legal Secretary
                                                                                                 Direct Dial: 713-437-1835
                                                                                                     Iderry@joneswalker.com



                                                    May 28,2015                            F,LED!N     CMC:
                                                                                      HOUSTON, TEXAS.

       Via Hand Delivery

       Clerk
                                                                                   CLERK
       First Court of Appeals
       301 Fannin Street
       Houston, Texas 77002

                  Re:    Case No. 01 -15-00320-CV; Revenew International, LLC v. PSC Industrial
                         Outsourcing, LP; First Court of Appeals, Houston, Texas.

       Dear Clerk:

                  Enclosed please find a firm check in the amount of $195.00 to cover the appellate filing
       fee.

                  Should you have any questions, please do not hesitate to contact the office.

                                                               Sincerely/



                                                               Laken Derry
                                                               Legal Secretary

       LBD


       Enclosures




   {HD068542.1}

                                                   Jones Walker llp
Alabama « Arizona • California - District of Columbia • Florida . Georgia • Louisiana « Mississippi » New York • Texas